Citation Nr: 1818299	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for cervical spine disorder.

2. Entitlement to service connection for bilateral hips disorder.

3. Entitlement to service connection for bilateral ankles disorder.

4. Entitlement to an initial rating higher than 10 percent for GERD, esophagus stricture, and esophagus spasm for the period prior to April 14, 2017.

5. Entitlement to an initial rating higher than 10 percent for GERD, esophagus stricture, and esophagus spasm for the period April 14, 2017 forward.

6. Entitlement to an initial compensable rating for the period prior to January 23, 2014, for left (minor) shoulder disorder, and higher than 10 percent for the period January 23, 2014 to April 13, 2017.

7. Entitlement to an initial rating higher than 10 percent for left (minor) shoulder disorder for the period April 14, 2017 forward.
8. Entitlement to an initial compensable rating for left knee disorder for the period prior to April 14, 2017.

9. Entitlement to an initial compensable rating for left knee disorder for the period April 14, 2017 forward.

10. Entitlement to an initial compensable rating for right knee disorder for the period prior to April 14, 2017.

11. Entitlement to an initial compensable rating for right knee disorder for the period April 14, 2017 forward.

12. Entitlement to an initial compensable rating for bilateral pes planus.

13. Entitlement to an initial rating compensable rating for headaches.

14. Entitlement to an initial compensable rating for thoracolumbar spine disorder, to include degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to September 2010, including a tour in Iraq from January 2008 to April 2009. His awards and decorations include the Legion of Merit and Bronze Star Medal. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of a Department of Veterans' Affairs (VA) Regional Office (RO). An April 2011 rating decision, in pertinent part, granted service connection for hiatal hernia, with an initial 10 percent rating, as well as thoracolumbar spine disorder, left shoulder disorder, bilateral knee disorder, pes planus, and headaches, all assigned initial noncompensable ratings, all effective in October 2010. The April 2011 rating decision also denied entitlement to service connection for cervical spine; right shoulder; bilateral hip; and, bilateral ankle disorders. 

In a January 2015 rating decision, an RO decision review officer (DRO) granted service connection for the right shoulder disorder and assigned an initial 10 percent rating, effective in October 2010. (01/27/2015 Rating Decision-Narrative) There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date. Hence, that issue is not before the Board and will not discussed in the decision below, except by reference. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  Similarly, the January 2015 rating decision awarded service connection for skin excision scars, satisfying the Veteran's cyst claim.

The March 2015 Supplemental Statement of the Case (SSOC) reflects that the DRO granted an initial compensable rating for the left shoulder from 0 to 10 percent, effective January 23, 2014. (03/09/2015 SSOC) The Veteran continued his appeal of that issue. See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In April 2017, the Veteran testified at a Board hearing before the undersigned via live video conference. A transcript of the hearing testimony is in the claims file. The undersigned held the record of the open for 60 days for receipt of additional evidence.

The issues of entitlement to an increased ratings for hiatal hernia with GERD, left shoulder disorder; and bilateral knee disorder, all for the period April 14, 2017 forward, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record is against a finding of a currently diagnosed cervical spine disorder.

2. The evidence of record is against a finding of a currently diagnosed bilateral hip disorder.

3. The evidence of record is against a finding of a currently diagnosed bilateral ankle disorder.

4. For the period prior to April 14, 2017, the preponderance of the evidence of record shows the Veteran's hiatal hernia with GERD with esophageal stricture and spasm has not manifested with considerable impairment of health.

5. For the period prior to April 14, 2017, the preponderance of the evidence of record shows the Veteran's left (minor) shoulder disorder to have manifested with pain and range of motion greater than to shoulder level.

6. The preponderance of the evidence of record shows the Veteran's bilateral pes planus to manifest with mild severity.

7. The preponderance of the evidence of record shows the Veteran's headaches to manifest without characteristic prostrating attacks.

8. For the period prior to April 14, 2017, the preponderance of the evidence of record shows the Veteran's thoracolumbar spine disorder to have manifested with ROM on forward flexion greater than 0 to 85 degrees and combined ROM (CROM) greater than 235 degrees. Associated neurological symptomatology did not manifest to a disabling extent.


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for a cervical spine disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2. The requirements for entitlement to service connection for a left hip disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3. The requirements for entitlement to service connection for a right hip disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

4. The requirements for entitlement to service connection for a left ankle disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

5. The requirements for entitlement to service connection for a right ankle disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

6. The requirements for an initial rating higher than 10 percent for GERD with esophagus stricture and spasm for the period prior to January 23, 2014 have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7346.

7. The requirements for an initial compensable rating of 10 percent, and no higher, left (minor) shoulder disorder have been met, effective July 11, 2011. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003-5019.

8. The requirements for an initial compensable rating higher than 10 percent for the period January 11, 2011 to April 13, 2017 for left (minor) shoulder disorder have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003-5019.

9. The requirements for an initial compensable rating for bilateral pes planus have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.71a, DC 5276.

10. The requirements for an initial compensable rating for headaches have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.124a, DC 8100.

11. The requirements for an initial compensable rating for thoracolumbar spine DDD with IVDS for the period prior to January 23, 2014 have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), DC 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the April 2011 rating decision, via a June 2010 letter, which the Veteran acknowledged that same month, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. The Veteran asserted in his Notice of Disagreement (06/08/2011 NOD) that his initial examination was not adequate and that not all records were considered. The Veteran provided additional records, and the RO arranged additional examinations. Neither the Veteran nor his representative has asserted any notice error, additional failure to assist, or that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (stating that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the hearing, the Veteran testified that his neck clicked. He testified further that at the July 2010 VA fee-basis examination, he told the examiner that it clicked, but the examiner did not check the range of motion of his neck. The Veteran testified that he had to wear a CVC helmet during his active service. Concerning the remaining joint disorders, and in particular the hips, the Veteran testified to the stress of load bearing during his active service. He testified that a clicking started in 1980, and that his hips were always sore. He testified that he sustained a severe left ankle strain in 2008, and that he had plantar fascitis. He did not remember being placed on a Profile for the ankle. He testified further that he pronates when he walks.

At the July 2010 examination (09/30/2010 C&P Exam, 5th Entry) the Veteran was furnished a pre-exam Questionnaire to complete, and he reported that he completed it was well as he could or wished to.  He reported a history of pain since 1986 that ran from the neck to his lumbar spine area. He reported complaints of bilateral hip pain since 2006, and bilateral ankle pain since 2007. The Veteran attributed the hip pain to efforts to maintain his physical fitness, as well as the activities of military exercises and missions. He underwent a regimen of physical therapy for the ankles but denied any other treatment. See id., p. 4-5.

Physical examination revealed that other than being overweight, the Veteran appeared to be in good health and looked his stated age. The Veteran's posture and gait were normal. Examination of the cervical spine revealed no evidence of guarding, muscle spasm, tenderness, or radiating pain. The examiner noted that range of motion (ROM) was normal in all planes (see 38 C.F.R. § 4.71a, Plate V), and that all movements were done without evidence of pain. (Exam report, p. 14-15)

Examination of the hips revealed no detectible alteration in form or function. There was no sign of edema, weakness, tenderness, effusion, redness, heat, or abnormal movement. ROM on flexion was 0 to 125 degrees, and on abduction, 0 to 45 degrees, both bilaterally, which the examiner noted were normal. See 38 C.F.R. § 4.71a, Plate II. Parenthetically, the Board notes that the examiner noted testing hip ROM in other planes, but the ones the Board lists are among those on which disability rating is based. See 38 C.F.R. § 4.71a, DCs 5251-5253. The examiner noted that all movements were done without evidence of pain. (Exam report, p. 12-13)

Examination of the ankles revealed no sign of edema, weakness, tenderness, effusion, redness, heat, or abnormal movement. The examination did not reveal any deformity in dorsiflexion, plantar flexion, inversion, or eversion. ROM on dorsiflexion was 0 to 20 degrees, and on plantar flexion, 0 to 45 degrees, both without evidence of pain, and both of which the examiner noted was within normal limits. See 38 C.F.R. § 4.71a, Plate II. The examiner noted further that there was no evidence of instability or guarding movements. (Exam report, p. 14)

The examiner noted that x-rays of the cervical spine, bilateral hips, and bilateral ankles were read as negative. (Exam report, p. 19) As concerned the diagnoses, the examiner diagnosed no pathology identified on clinical examination, negative x-rays, for the cervical spine, bilateral hips, and bilateral ankles. (09/30/2010 C&P Exam, 5th Entry, p. 22)

As noted earlier, the Veteran asserted that he deemed the examination inadequate, in that the examiner did not measure ROM. On his Substantive Appeal (11/11/2013 VA Form 9), he expressed concern that the examiner did not take the time to conduct a thorough examination. First, the Board does not assess the adequacy of an examination by a claimant's subjective belief as to whether an examination was of sufficient length, as such assertions discount an examiner's years of experience in conducting examinations. Second, regarding the Veteran's assertions of no ROM testing, as set forth above, the examiner noted the ROM on examination for the neck, hips, and ankles. Further, the examiner specifically noted that the Veteran was able to stand from a sitting or lying posture; undress; dress; lace his shoes in a sitting position; go on and off the examination table without distress; and, was able to hang his clothes on a hook above the door without distress. The examiner noted that there was a disparity between the ROM the Veteran exhibited while performing those actions, and that which he exhibited when asked to perform certain movements on examination. (09/30/2010 C&P Exam, 5th Entry, p. 18).  Thus, the Veteran's assertions as to the inadequacy of the examination are simply not supported by the record.  In any event, however, as noted in the discussion of VA's assistance to the Veteran, another examination of the hips and ankles was arranged.

The January 2014 examination report need not be discussed at length. The report reflects that the examiner conducted a thorough review of the claims file, including the STRs, and took, recorded, and considered the Veteran's lay reported history of his claimed disorders. The examiner opined that the objective findings on clinical examination of the hips and ankles, to include negative x-rays, revealed no pathology on which to diagnose a disorder. (08/11/2014 VA Examination, p. 27-34, 42-48)

Part of a viable claim is that a currently diagnosed disease or disorder must exist presently, or existed at the time of the filing of a claim, or at any time during the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). This is necessary, as the first requirement for service connection is a disease or injury that occurred in service, or is otherwise connected to active service. 38 C.F.R. § 3.303. As discussed earlier, the Veteran underwent an examination of the cervical spine, and two examinations of the hips and ankles, and no disorder was diagnosed at either examination, to include negative findings on x-rays.

The Board, as did the examiners, notes the entries in the STRs where the Veteran complained of pain, as well as his written submissions and testimony at the hearing. Nonetheless, the medical examiners determined that there are no currently diagnosed cervical spine, bilateral hips, or bilateral ankle disorders. As noted, the examiners reviewed the claims file, considered the Veteran's reported history, and examined him and ordered x-rays. In light of these multiple factors, the Board finds the examiner's opinion highly probative and affords it significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, no other clinical evidence refutes the examination findings. In this regard, the Board acknowledges references in outpatient treatment reports such as "hip pain," which as noted above, does not constitute a diagnosed disability.  Likewise reference to "Achilles tendinitis" is not accompanied by any objective findings and appears to be based solely on the Veteran's reported history.

The Veteran is fully competent to identify pain. 38 C.F.R. § 3.159(a)(2). As concerns pain, however, the Board finds that unassociated pain does not lend itself to a finding of in-service incurrence. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") As noted, the Board finds no evidence of currently diagnosed cervical spine, bilateral hips, or bilateral ankle disorders. In the absence of currently diagnosed disorders, there is no disease or injury for which service connection may be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted absent a current disability). Thus, the Board is constrained to find that the preponderance of the evidence is against the claims. 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Increased Ratings

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination, and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Gastrointestinal (GI) Disorder

The April 2011 rating decision reflects that the RO rated the Veteran's hiatal hernia, GERD (with mild Schatzki's ring with esophageal stenosis and stricture), and IBS as one disorder and rated it under DC 7346. See 38 C.F.R. § 4.114. (04/20/2011 Rating Decision-Codesheet)

Rating Criteria

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114, Schedule of ratings-digestive system.

As noted, the RO has evaluated the gastrointestinal disability as DC 7346, hiatal hernia. Under those criteria, a hiatal hernia that manifests with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrant a 60-percent rating. Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30-percent rating. With two or more of the symptoms for the 30-percent evaluation of less severity, a 10-percent rating is warranted. 38 C.F.R. § 4.114, DC 7346.

The July 2010 examination report reflects a history of complaints of dysphagia and throat problems since 1986, with episodes of difficulty swallowing. At the examination, the Veteran reported difficulty swallowing, pain above the stomach, heartburn, pain behind the breastbone, reflux, and regurgitation. He reported further that he had to eat mild foods in order to avoid those symptoms. He did not report any specific functional impairment due to the disorder. There was no history of vomiting, diarrhea, or melena. Physical examination revealed no evidence of malnutrition or anemia. The abdomen was soft, with no organomegaly present or tenderness on palpation . The examiner noted that the Veteran's CBC was within normal limits. The examiner noted further, that due to complaints of acid reflux, the Veteran underwent a diagnostic procedure in April 2010. The procedure was interpreted as having revealed gastroesophageal reflux; a mild Schatzki's ring with esophageal stenosis and stricture (dilation performed at the procedure); and, reflux esophagitis. The examiner opined that the findings were consistent with a history of painful swallowing, difficulty swallowing (dysphagia), hiatal hernia, and regurgitation. Hence, the examiner diagnosed as noted, and observed that there was no evidence of malignant disease, anemia, or malnutrition. (09/30/2010 C&P Exam, 5th Entry, p. 6-7, 11, 21)

In light of the objective findings on clinical examination, the Board affirms the initial rating assigned by the RO. 38 C.F.R. §§ 4.10, 4.114, DC 7346. A higher rating was not met or approximated, as while two or more of the 30-percent rating were identified, the symptoms identified by the examiner were in fact less severe than those listed in the criteria for a 30-percent rating. The examiner did not find that the Veteran had considerable impairment of health. 

In his NOD, the Veteran referenced his 2010 procedure, during which his esophagus was dilated. He also asserted that he continued to modify his eating habits, and that he was awakened at night choking from reflux. He asserted further that the situation was very stressful because he could not breathe through his nose due to his sinus disorder. (06/11/2011 NOD)

The April 2011 rating decision had already considered the history of the Veteran's reflux as of that date. Hence, an August 2013 rating decision continued the 10 percent rating. (08/02/2013 Rating Decision-Narrative) In light of the Veteran's assertion of choking at night, however, another examination was arranged.

The January 2014 examination report (08/11/2014 C&P Exam) reflects that the examiner conducted a review of the claims file and the Veteran's electronic records. The examiner noted diagnoses of GERD, esophageal stricture, and esophageal spasm. The Veteran reported his breathing problems while asleep due to reflux, and that he took daily medication to control his symptoms. The examiner determined that the current symptoms of the Veteran's disability were pyrosis; sleep disturbance 4 or more times a year that lasted less than 1 day; and, recurring episodes of nocturnal esophageal spasm or moderate severity. The examiner opined that the Veteran's GERD had no occupational impairment. The examiner noted further that the Veteran's CBC was normal, and that the noted diagnoses were made on the bases of the Veteran's lay reports of his history and the examiner's review of the Veteran's records. Further, the examiner noted that the Veteran's disability was active, since he was on prescription acid blockers. Id., p. 1-5.

In light of the objective findings on clinical examination, the Board finds that the Veteran's GERD with esophageal stricture, and esophageal spasm continued to more nearly approximate the assigned 10 percent rating for that portion of the rating period on appeal. 38 C.F.R. §§ 4.7, 4.10. As noted earlier, under the DC 7346 criteria, the evidence of record shows that the Veteran's GERD symptoms, while significant, are not productive of considerable of impairment of health. Hence, a higher rating under those criteria is not shown. The Board also considered DCs 7203 and 7204 because of the presence of esophagus stricture and spasm. When read in tandem, DC 7204 requires that esophagus spasm not be amenable to dilation before using DC 7203, and even then, the stricture must be such that only passage of liquids is permitted. See 38 C.F.R. § 4.114. Although the Veteran has occasional spasms and stricture, there is no evidence showing that his esophagus blocks the passage of solid foods. Hence, the Board does not read the 2014 examiner's assessment of moderate severity to be a finding of moderate esophagus stricture as provided for under DC 7203. In separate reports, the examiner determined that the IBS and diverticulitis had resolved. (08/11/2014 C&P Exam, p. 14-18)

The Board finds that the preponderance of the evidence of record shows that the Veteran's GERD with esophageal spasm and stricture has more nearly approximated the assigned 10 percent rating throughout this part of the rating period on appeal. 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114, DC 7346. The Veteran's hearing testimony suggested an increase in his symptoms. Hence, the Board closes this part of the rating period on the day before the hearing, April 13, 2017. This issue is discussed further in the remand part of this decision.

Musculoskeletal Disabilities

In addition to the general provisions for increased ratings set forth earlier, disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 
8 Vet. App. 202, 205-08 (1995); 38 C.F.R. §§ 4.40, 4.45. In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be, where possible stated by examiners in terms of additional loss of range of motion. DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The Court Of Appeals For Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.

Left Shoulder

The RO rated the Veteran's left shoulder analogously under DC 5019 as bursitis. See 38 C.F.R. §§ 4.20, 4.71a. Those criteria require that bursitis be rated on the basis of limitation of motion (LOM) as degenerative arthritis. Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by x-ray is rated on the basis of LOM under the appropriate DC for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable. Id. LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of LOM, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned. With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned. DC 5003. 

With any form of arthritis, painful motion is an important factor. Further, this criterion may be shown by lay evidence. See Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) (explaining that § 4.59 "serves as a bridge linking painful motion and limitation of motion, with the result that a claimant who has painful motion is considered to have limited motion under [the relevant diagnostic code] even though actual motion is not limited"). It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual LOM of the affected joint is demonstrated. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under 5003 even though there is no actual limitation of motion); see also Petitti, 27 Vet. App. at 427-28 (holding that painful motion may be "objectively confirmed" by either a clinician or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain. Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable because the rating would apply the DC for LOM of the appropriate musculoskeletal body part. Even without x-ray findings of arthritis, but with evidence of pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable per 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint); but higher ratings require actual limitation or functional impairment. See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38, 43 (2011) (reaffirming that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss).

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203. A distinction is made between major (dominant) and minor upper extremities for rating purposes. In the instant case, the examination reports reflect that the Veteran is right handed, which means that his left shoulder is the minor, or non- dominant, shoulder. The applicable criteria for the minor side provide that shoulder motion limited to 25 degrees from the side warrants the maximum, 30-percent rating; motion limited to midway between the side and shoulder level warrants a 20-percent rating; and, motion to shoulder level warrants a 20-percent rating. 38 C.F.R. § 4.71a, DC 5201.

Normal ROM for the shoulder is 0 to 180 degrees for forward flexion (elevation) and abduction; and, 0 to 90 degrees for internal and external rotation. See 38 C.F.R. § 4.71a, Plate I.

The July 2010 examination report reflects the Veteran's complaints of left shoulder pain, swelling, weakness, giving away, and lack of endurance, all of which were worsened by activity and relieved by rest and medication. He did not report any functional impairment as a result of his symptoms. Physical examination revealed no detectable alteration in form or function of the left shoulder. There was no sign of edema, weakness, tenderness, effusion, redness, heat, or abnormal movement. ROM testing revealed normal ROM in all planes; the examiner noted that there was no degree of pain after any ROM; and, that there was no evidence of deformity or guarding of movements. (09/30/2010 C&P Exam, 5th Entry, p. 5, 12)

In light of the objective findings on clinical examination of normal, pain-free ROM, the left shoulder in fact more nearly approximated the assigned noncompensable rating. 38 C.F.R. §§ 4.10, 4.31, 4.71a, DC 5019-5201. Further, the examiner noted that there was no additional loss of ROM on repetitive-use testing or instability, and muscle strength was normal. Hence, neither is there a factual basis for a higher rating on that basis. See 38 C.F.R. §§ 4.40, 4.45.

The Board's prior discussion of the Veteran's assertions regarding the manner in which the examination was conducted are incorporated here by reference. In his NOD, the Veteran asserted that the left shoulder was weaker than the right, and that grinding could be heard on motion.

Non-VA records dated in July 2011 note the Veteran's complaints of increased shoulder pain after fishing, and that an MRI examination had shown a superior labral tear from anterior to posterior (SLAP) and minimal rotator cuff tendonitis without tear. Physical examination revealed decreased ROM and a positive impingement syndrome. (11/07/2013 Medical Treatment-Non-Government Facility, p. 3, 5, 12) At the Veteran's annual physical examination, the left shoulder manifested decreased ROM in all planes, but the specific values were not recorded. Id., p. 19. He was referred for physical therapy. After receipt of the additional evidence, the RO arranged another examination.

The January 2014 examination report reflects a diagnosis of left shoulder strain. The Veteran reported the results of the 2011 MRI, and that he had been referred for physical therapy. He complained of aches, primarily when performing overhead activities, and that he could not swing a golf club. He denied any flare-ups. Physical examination revealed no tenderness to palpation of the joint or guarding. ROM on flexion and abduction of 0 to 180 degrees, with onset of pain at 160 degrees of each plane. The examiner noted that the Veteran's functional loss was pain on movement. (08/11/2014 C&P Exam, p. 19-26)

As noted earlier, the March 2015 SSOC reflects that the DRO granted a compensable rating of 10 percent, effective the date of the examination, January 23, 2014. See 38 C.F.R. § 3.400. The basis for the increase was pain on motion. The Board affirms the 10 percent rating. As noted earlier, the rating criterial provide for a minimum, 10 percent rating where there is noncompensable LOM but pain on motion. See Burton, 25 Vet. App. at 5; Lichtenfels, 1 Vet. App. at 488. The objective findings on clinical examination revealed normal ROM of 0 to 180 degrees. Hence, there was no LOM as provided in DC 5201. As noted, however, there was onset of pain at 160 degrees of flexion and abduction. The minimum rating under DC 5003 is 10 percent. Further, the examiner noted that there was no additional loss of ROM on repetitive-use testing; and, while there would be functional loss due to pain on use over time, the examiner opined that it would not result in any additional loss of ROM. Hence, the Board finds no factual basis for a higher rating on that basis. See 38 C.F.R. §§ 4.40, 4.45. The examiner also noted that ROM on internal and external rotation was normal and without pain, there was no ankylosis, and that muscle strength was normal. Further, all of the diagnostic tests, e.g., impingement test, cross-body test, etc., were negative, and that x-rays were read as negative. (Exam report, p. 22-24.)

The DRO assigned an effective date of the day of the examination. In light of the fact that the non-VA records reported that the left shoulder manifested with decreased motion and pain earlier, the Board affords the Veteran the benefit of the doubt and finds entitlement to the compensable rating arose on July 11, 2011 during an office visit (11/07/2013 Medical Treatment-Non-Government Facility, p. 4). See 38 C.F.R. § 3.400.

Bilateral Knees

Rating Criteria

The earlier discussion of the rating of painful joints is incorporated here by reference. Normal ROM for the knee is 0 to 140 degrees. See 38 C.F.R. § 4.71a, Plate II. Limitation of flexion of either leg to 60 degrees warrants a noncompensable evaluation; limitation of flexion to 45 degrees warrants a 10-percent rating; limitation of flexion to 30 degrees warrants a 20-percent evaluation; and,  limitation of flexion to 15 degrees warrants the maximum, 30-percent evaluation. 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation; limitation of extension to 10 degrees warrants a 10-percent evaluation; limitation of extension 15 degrees warrants 20-percent evaluation; limitation of extension to 20 degrees warrants a 30-percent evaluation; limitation of extension to 30 degrees warrants a 40-percent evaluation; and, limitation of extension to 15 degrees warrants the maximum, 50-percent evaluation. 38 C.F.R. § 4.71a, DC 5261.

Discussion

At the July 2010 examination, the Veteran reported complaints of knee pain since 2008, and he reported that it had been diagnosed as bursitis. The Veteran described the severity of the pain as 3/10 and noted that it was triggered by activity; he also reported stiffness, lack of endurance, tenderness, and grinding. He reported stretching and rest to relieve his symptoms. Physical examination revealed normal ROM without pain or weakness, etc., in each knee. X-rays were read as negative.
The objective findings on clinical examination show that each knee more nearly approximated a noncompensable rating, as ROM was normal. 38 C.F.R. § 4.71a, DCs 5260, 5261. Further, the examiner noted that repetitive-use testing did not reveal any additional loss of ROM. Hence, there is not a factual basis for a compensable rating on that basis. See 38 C.F.R. §§ 4.40, 4.45. The examiner also noted that each knee was stable, as Drawer and McMurray's tests were negative. Thus, there is no factual basis for a separate rating for instability.

The RO rated the Veteran's bilateral knee analogously. Nonetheless, the Board finds no indication in the evidence for a rating for cartilage symptoms, and there simply is no ankylosis. Hence use of either DC 5256, 5258, or 5259 is not appropriate.

In his NOD, the Veteran asserted his 20-plus years of active service, to include physical training, and that he experienced pain and grinding, particularly when squatting, running, or swimming.

The earlier discussion of the Veteran's assertion of an inadequate examination is incorporated here by reference. Further, while he may in fact have experienced pain over the years, the examination findings were that there was no pain on motion, and ROM was normal. It is not the fact of the presence of pain that dictates a particular rating, but the impact or functional loss due to pain. See Mitchell, 25 Vet. App. at 37-38, 43. Non-VA outpatient records of the Veteran's primary care physician note a history of complaints of osteoarthritis of the knees, but June 2011 x-rays were negative. There is no further notation related to the knees. (11/07/2013 Medical Treatment-Non-Government Facility, p. 1, 13)

At the January 2014 examination, the Veteran reported a history of knee symptoms that increased to occasional pain as of 2008 while he was in Iraq; it was previously diagnosed as bursitis; and, his symptoms were grinding of the kneecaps, and he used Celebrex for his symptoms. He denied flare-ups. Physical examination revealed no tenderness to palpation of the joint line or soft tissue. ROM of each knee was 0 to 140 degrees without evidence of pain on motion. There was no additional loss of  ROM on repetitive-use testing; the examiner opined that there would be no additional loss of ROM due to use over time or flare-ups; each knee was stable in all planes; there was no history of knee subluxation; no evidence of meniscus symptoms; the Veteran did not use any assistive devices; strength was normal; and that the x-rays of each knee were read as normal. The examiner noted the prior diagnosis of record of bilateral chondromalacia, but that the current examination revealed no pathology to diagnose. (08/11/2014 VA Examination, p. 35-41) The records of the Veteran's non-VA physician noted in June 2011 that examination revealed knee crepitus on extension, but no LOM was noted, and x-rays were negative. (11/07/2013 Non-Government Facility, p. 13)

The Board acknowledges the Veteran's lay reports of his symptoms, and that he is fully competent to report them. See 38 C.F.R. § 3.159(a)(2). Nonetheless, his lay reports are outweighed by the objective findings on clinical examination that revealed no active pathology. Hence, the Board finds that each knee has more nearly approximated the assigned noncompensable rating throughout the entire rating period. 38 C.F.R. §§ 4.1, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261.

Pes Planus

Rating Criteria

Pes planus is rated under DC 5276 (flat foot, acquired). See 38 C.F.R. § 4.71a. Those criteria provide that pronounced flatfoot, which manifests with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, warrants the maximum rating of 50 percent when present bilaterally, and 30 percent for unilateral manifestation. Severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30-percent rating for bilateral presence, and 20 percent for unilateral. Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10-percent rating. Mild; symptoms relieved by built-up shoe or arch support warrants a noncompensable rating. Id.

Discussion

The July 2010 examination report reflects a history of plantar fasciitis diagnosed in 2007.  On examination, he complained of intermittent sharp aching pain of 5/10 intensity that was triggered by activity, and relieved by rest and medication. The Veteran described his functional impairment as decreased mobility and having to walk slowly without inserts. Physical examination of the feet and toes revealed no signs of painful motion, edema, disturbed circulation, weakness, muscle atrophy, or tenderness. The arches were low, obscured by obesity; the examiner noted that they would be examined further by x-rays under weightbearing. Palpation of the plantar surfaces did not revealed any tenderness, and the Achilles tendons showed good alignment. There was no evidence of claw feet, hammer toes, hallux valgus, or hallux rigidus. The examiner diagnosed pes planus based on examination findings with negative x-rays. (09/30/2010 C&P Exam, 5th Entry, p. 7, 15-16, 23).

In light of the objective findings on clinical examination, the Board finds that the Veteran's bilateral pes planus more nearly approximated the assigned noncompensable rating. 38 C.F.R. §§ 4.31, 4.71a, DC 5276.

At the hearing, the Veteran testified to plantar fascitis, and that he used over-the-counter inserts. He did not have prescribed orthotic inserts. In his NOD, the Veteran asserted that the examiner did not review his history thoroughly, and that he had continuous periods of tendonitis and painful motion. The earlier discussion of the assertions of an inadequate examination are incorporated here by reference.

The January 2014 examination report reflects that the Veteran reported continued pain on the bottom of the feet. The examiner noted that there was no pain on use of the feet. Examination revealed accentuated pain on manipulation of the feet. There was indication of swelling on use or the presence of characteristic calluses. The examination also disclosed that there was no extreme tenderness of the plantar surfaces, that the examiner noted that the Veteran's symptoms were relieved by arch supports. The examination report reflects that the examiner indicated the absence of all symptoms that would warrant a compensable rating. The examiner noted that the Veteran did not demonstrate flattened arches on examination; and, that the Veteran's posture and gait were within normal limits. The examiner confirmed the diagnosis of record of bilateral pes planus. (08/11/2014 VA Examination, p. 50-52)

The Board acknowledges the Veteran's lay reports and assertions, but finds that the preponderance of the evidence outweighs them. Hence, the Board finds that the weight of the evidence is against a finding of moderate symptoms. 38 C.F.R. §§ 4.1, 4.10, 4.31, 4.71a, DC 5276. Pes planus must be rated under DC 5276, as that is the specific diagnostic code for the disorder. See Copeland v McDonald, 27 Vet. App. 333 (2015).

Headaches

The RO rated the Veteran's headaches disorder analogously.  See 38 C.F.R. § 4.20 as migraines under 38 C.F.R. § 4.124a, DC 8100. Those criteria provide for a 30 percent rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and, a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met. See Melson v. Derwinski, 
1 Vet. App. 334 (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100. It is successive because the criteria of each lower disability rating is included in the higher disability rating.

Neither the rating criteria nor the Court has defined "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In Pierce v. Principi, 18 Vet. App. 440, 444-45 (2004), the Court noted  preliminarily that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." The Court observed, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating." Id. at 446. Indeed, the Court reasoned, if the claimant were unemployable, he would be eligible for a total disability evaluation based on individual unemployability rather than just a 50 percent rating. Id. Further in Pierce, the Secretary acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability. Id.

Lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471. Therefore, the Board finds that the Veteran's statements about his headache symptoms constitute competent evidence for rating purposes.

Discussion

The July 2010 examination report reflects the Veteran's reports that he had experienced headaches from his sinus problems. Since his tour in Iraq, he reported complaints of headaches, congestion, and nasal congestion. The Veteran reported further than the sinus-associated headaches occurred once or twice a week, each of which lasted 3 to 4 hours; and, that he usually took antihistamines for relief. Physical examination revealed no abnormality of the cranial nerves, and the examiner noted that there was no evidence of side effects from the medication the Veteran used. The examiner diagnosed headaches of unspecified nature, brief in duration, and managed with mild analgesics or antihistamines without complication. (09/30/2010 C&P Exam, 5th Entry, p. 8, 17, 24)

The Veteran's assertions in his NOD were not substantively different from his reported history and findings as noted in the September 2010 examination report, with the exception that the Veteran personally opined that his headaches were due to a combination of congestion and tension at the front of his head. (06/08/2011 NOD, p. 2)

The January 2014 examination report reflects a diagnosis of tension headaches. The Veteran reported a history of frontal headaches with pulsating and throbbing pain, associated with studying and stress, which were improved by relaxation. He denied any current symptoms or use of medication. There was no report of non-headache symptoms. Based on the Veteran's report, the examiner noted a duration of less than 1 day, and that they were not characteristically prostrating attacks of migraine headaches. The examiner also noted that the Veteran did not have prostrating attacks from non-migraine headaches. (08/11/2014 VA Examination, p. 62-64)

At the hearing, the Veteran testified that his headaches lasted about an hour, and that he used Tylenol for relief. He testified further that he had not lost any time from work as a result of them. His only treatment was that he discussed them with his primary care physician. (Hearing Testimony, p. 18)

All of the pertinent evidence shows that the Veteran's headaches have not manifested as characteristically prostrating in nature at any time during the rating period on appeal. Hence, there is no factual basis for a compensable rating. 38 C.F.R. §§ 4.31, 4.124a, DC 8100. The Board finds further, that consideration under any other diagnostic codes for his headaches is not indicated, as the claimed disorder is closest in function to headaches as rated under DC 8100.

Thoracolumbar Spine

Rating Criteria
The earlier discussion on musculoskeletal disorders and arthritis is incorporated here by reference. For the thoracolumbar spine, normal ROM on forward flexion is 0 to 90 degrees; backward extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees. See 38 C.F.R. § 4.71a, Plate V.

Spine disabilities are rated under the General Formula. Regarding the lumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, 
a 40 percent rating applies if forward flexion of the thoracolumbar spine is 0 to 
30 degrees or less. A 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the CROM of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula. Associated objective neurological abnormalities are rated separately under the appropriate diagnostic code. Id., Note (1).

In 2010, the Veteran reported to the examiner that he had moderate pain, made worse by physical activity and traveling.  He also reported symptoms of stiffness, fatigue, spasms, numbness, weakness, and decreased motion, particularly after travelling for three hours or more. He treated with rest and medication for relief of his symptoms.  On physical examination, the position of the head and curvature of the spine was within normal limits, and appearance was symmetrical. There was no evidence of tenderness or spasm. ROM was normal in all planes and there was no evidence of pain on ROM or radiating pain or guarding. There was no evidence of IVDS. X-rays were read as having shown an osteophyte at L2. The examiner diagnosed mild osteophyte at L2, no current pathology identified on examination. (09/30/2010 C&P Exam, 5th Entry, p. 4, 15, 22)

In light of the objective findings on clinical examination, the Board finds no factual basis for a compensable rating as of the date of the 2010 examination. 38 C.F.R. §§ 4.31, 4.71a, General Formula, DC 5242.

In his NOD, the Veteran asserted that he continued to experience muscle spasm and pain that radiated to the left leg. The earlier discussion on his assertions of an inadequate examination are incorporated here by reference.

The January 2014 examination report reflects that the examiner entered diagnoses of mild lumbar degenerative disc disease and mild IVDS associated with the left sciatic nerve root. The report also reflects that the examiner reviewed the Veteran's electronic file. The examiner noted that the Veteran's records reflected a history of complaints of episodes of recurring back spasms in 2005 to 2007. The Veteran reported current complaints of intermittent lower back spasms with episodes of back pain for several days, and occasional shooting pain to the left leg. X-rays were read as showing degenerative changes without evidence of spondylolysis or spondylolisthesis. Noted further was that the slight scoliosis showed on x-ray was not clinically significant. The Veteran reported flare-ups of back spasm, which he handled with bed rest for a day or two. Physical examination revealed no evidence of tenderness to palpation, guarding, or muscle spasm. Testing on ROM revealed normal ROM without objective evidence of pain in all planes. Further, the examiner noted that there was no loss of ROM on repetitive-use testing, and the examiner opined that the Veteran did not have any functional loss due to flare-ups or use over time due to the disorder. (08/11/2014 VA Examination, p. 54-57, 61).

The objective findings on clinical examination show that the Veteran's thoracolumbar spine disorder continued to more nearly approximate the assigned noncompensable rating. 38 C.F.R. §§ 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 4.71a, General Formula.

Neurological examination revealed normal muscle strength throughout the lower extremities, and no muscle atrophy. Deep tendon reflexes were normal at the knees bilaterally, and at the right ankle. They were decreased, 1+, at the left ankle; and, sensation was normal throughout. Straight leg raising was negative on the right but positive on the left. The examiner noted that there were no signs of radicular pain or other signs or symptoms due to radiculopathy but still noted mild radiculopathy that involved the left sciatic nerve. The examiner noted further that the Veteran has IVDS, and that he had experienced incapacitating episodes of less than one week. (Exam report, p. 57-61)

The Board notes the examination findings of left-sided sciatic radiculopathy. As noted earlier, the General Formula provides that associated neurological objective findings be rated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note (1).

Peripheral neuropathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology. See 38 C.F.R. § 4.124a. Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id., Diseases of the Peripheral Nerves.

The examiner noted the involvement of the sciatic nerve, which is rated under 38 C.F.R. § 4.124a, DC 8520. Under DC 8520, an 80-percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." Id. A 60-percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A 40- percent rating is assigned for moderately severe incomplete paralysis; and, a 20-percent rating is assigned for moderate incomplete paralysis. 38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 
It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The examiner diagnosed mild left radiculopathy. In light of the fact that the objective findings on examination noted less than normal findings only as concerned left straight leg raising and deep tendon reflexes at the left ankle, the Board finds that the examination findings more nearly approximate a noncompensable evaluation for the diagnosed left radiculopathy. 38 C.F.R. § 4.31. As noted, strength and sensation were normal throughout the lower extremities, the examiner noted the absence of radicular pain; and there was no diagnosis of lumbar neuralgia or neuritis. See 38 C.F.R. §§ 4.123, 4.124.

The Board also notes the examiner's diagnosis of IVDS. The General Formula requires IVDS to be rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id., Note (1). When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. Id., Note (2).

The examiner noted that the Veteran had experienced an incapacitating episode of less than one week (Exam report, p. 59). The Board notes, however, that the only evidence of bed rest is the Veteran's report that he self-treated with bed rest for a day or two. While the Veteran's testimony is competent to report this, it does not meet the rating criterion that bed rest must be prescribed by a physician. There is no evidence that a physician prescribed bed rest as treatment for a low back induced incapacitating episode. Further, the examiner noted a duration of less than one week. To warrant a compensable rating of 10 percent for IVDS based on an incapacitating episode, duration must have been at least 1 week but less than 2 weeks. 38 C.F.R. § 4.71a, General Formula, DC 5243.

In light of all of the above, the Board finds that the preponderance of the evidence shows that the Veteran's thoracolumbar spine disorder has more nearly approximated a noncompensable rating throughout the initial rating period on appeal. 38 C.F.R. §§ 4.1, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, General Formula, DCs 5242, 5243; 4.124a, DC 8520.

As noted earlier, the Veteran is entitled to a staged rating for any part of the initial rating period where either disability manifested at a more severe rate. Per the Board's discussion of the evidence set forth above, he received a staged rating for the left shoulder disability. Otherwise, the weight of the evidence is against a staged rating for either disability. Concerning occupational impairment, the examination reports reflect that the examiner's opined that there was no occupational impairment due to either disability that would indicate an inability to maintain substantially gainful employment. See 38 U.S.C.A. §§ 3.340, 3.341. In fact the Veteran was gainfully employed throughout the rating period, and has remained fully independent in all activities of daily living.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable. See 38 C.F.R. § 4.3. As the preponderance of the evidence is otherwise against the Veteran's claims for higher ratings, however, the doctrine is not for application. See Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for cervical spine disorder is denied.

Entitlement to service connection for bilateral hips disorder is denied.

Entitlement to service connection for bilateral ankles disorder is denied.

Entitlement to an initial rating higher than 10 percent for hiatal hernia with GERD, esophagus stricture, and esophagus spasm, for the period prior to April 14, 2017 is denied.

Entitlement to an initial compensable rating for the period prior to July 11, 2011, for left (minor) shoulder disorder is denied.

Entitlement to an initial compensable rating of 10 percent, but no higher, for left (minor) shoulder disorder is granted, effective July 11, 2011, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for left knee disorder for the period prior to April 14, 2017 is denied.

Entitlement to an initial compensable rating for right knee disorder for the period prior to April 14, 2017 is denied.

Entitlement to an initial compensable rating for bilateral pes planus is denied.

Entitlement to an initial compensable rating for headaches is denied.

Entitlement to an initial compensable rating for thoracolumbar spine disorder, to include DDD and IVDS, for the period prior to April 14, 2017 is denied.



REMAND

The Veteran's hearing testimony indicated that his GI, left shoulder, bilateral knee, and low back disabilities have increased in severity. For example, he testified that he had experienced fecal leakage, he had recently undergone a barium swallow procedure, and that his physician had increased the dosage of his medication. As concerns the left shoulder, he testified that he started to experienced increased weakness, and that he had to use both hands to lift objects. Regarding the low back, the Veteran testified to pain that radiated down both legs and continued occasional spasms. He also testified that he felt something floating in his kneecap when walking, and that he had to alter his gait on stairs.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall insure that all related treatment records, VA and non-VA, generated since the Supplemental Statement of the Case (SSOC) are obtained and added to the claims file.

2. After the above is complete, regardless of whether additional records are obtained, arrange a GI examination of the Veteran by an appropriate examiner to determine the current severity of the Veteran's GERD with esophagus stricture, and esophagus spasm. All indicated diagnostic tests should be conducted.

3. Arrange examinations of the Veteran's left shoulder, knees, and thoracolumbar spine by an appropriate examiner(s). Ask the examiner(s) to identify all of the symptoms of each disability. The AOJ should advise the examiner(s) that all joints examination should comply with the requirements of Sharp v. Shulkin, 29 Vet. App. 26 (2017) on assessing any functional loss due to flare-ups and use over time; Correia v. McDonald, 28 Vet. App. 158 (2016) on how ROM is tested; and Deluca.

4. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in anyway adverse to the Veteran, issue him and his representative an SSOC and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


